UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4277


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARC ASHLEY BARNES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00055-RLV-DCK-1)


Submitted:   October 2, 2012                 Decided:   October 11, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson   Hill,  Executive   Director,   Joshua  B.  Carpenter,
Assistant Federal Defender, Asheville, North Carolina, Ann L.
Hester, Assistant Federal Defender, Charlotte, North Carolina,
for Appellant.     Anne M. Tompkins, United States Attorney,
Richard   Lee   Edwards,   Assistant   United   States  Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marc     Ashley      Barnes       pled    guilty     without         a     plea

agreement to one count of unlawful possession of a firearm and

ammunition by a felon, in violation of 18 U.S.C. § 922(g)(1)

(2006), and was sentenced to 120 months in prison.                                Barnes’

presentence    investigation         report         determined       that    a       cross-

reference to the kidnapping Guideline was appropriate.                           Although

Barnes    objected   to    the   Guideline’s         application,      the       district

court overruled Barnes’ objection.                    Barnes’ sole argument is

that the district court committed procedural sentencing error

when   it   allegedly      failed    to   make       factual     findings        on   each

element     necessary      for      the       cross-reference’s         application.

Finding no error, we affirm.

            After United States v. Booker, 543 U.S. 220 (2005),

this   court   reviews     a   sentence       for    reasonableness.             Gall   v.

United States, 552 U.S. 38, 51 (2007).                   The first step in this

review    requires   the    court    to   ensure       that    the    district        court

committed no significant procedural error.                       United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).                        Procedural errors

include “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the



                                          2
chosen sentence—including an explanation for any deviation from

the Guidelines range.”          Gall, 552 U.S. at 51.

              “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,   we    review     for    abuse    of   discretion”      and    will   reverse

unless the court can conclude “that the error was harmless.”

United   States     v.    Lynn,    592    F.3d    572,   576    (4th   Cir.    2010).

However, we review unpreserved non-structural sentencing errors

for plain error.         Id. at 576-77.

              Although    the     Government     urges   us    to   review    Barnes’

assignment of error for plain error, we find that the district

court committed no error, plain or otherwise, when it provided

its rationale for applying the cross-reference to the kidnapping

Guideline.      Admittedly, as part of this court’s review of the

procedural     reasonableness        of   a    particular      sentence,      we   have

stressed      the   importance      of    an     adequate      explanation     for   a

sentencing decision.            See United States v. Wilkinson, 590 F.3d

259, 269 (4th Cir. 2010) (observing that a sentencing court must

provide “a sufficient explanation of its rationale” in making

factual findings to support its calculation of a defendant’s

Guidelines range); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (holding that a sentencing court is obliged to

“place on the record an individualized assessment based on the



                                           3
particular facts of the case before it”) (internal quotation

marks omitted).

            An adequate explanation of such a rationale not only

“allows for meaningful appellate review, but it also promotes

the perception of fair sentencing.”                  Carter, 564 F.3d at 328

(internal    quotation    marks      and       brackets     omitted).       Thus,      as

Barnes correctly asserts, we require a district court to make

factual     findings     necessary         to     justify      application        of    a

Guidelines      provision,     and   its       failure    to   do    so   may    require

vacatur of a resulting sentence.                 See United States v. Llamas,

599 F.3d 381, 388-90 (4th Cir. 2010); United States v. Chandia,

514 F.3d 365, 376 (4th Cir. 2008))).                       We have reviewed the

record and have considered the parties’ arguments and conclude

that the district court adequately explained its rationale for

overruling Barnes’ objection to application of the kidnapping

Guideline.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument        because     the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           4